Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                                       DETAILED ACTION

1. This action is response to the amendment filed on 07/15/2022. Claims 1, 3-8, 10-15, 17-23 are pending.

                                Reasons for allowance

 	2. With respect to claims 1, 8 and 15, those constructed and read in view of descriptions provided in the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), the prior arts of record, singly or in combination fails to teach the feature of claim(s) limitations in context of the claims as a whole. 
Separately 
3. For claim 1, Murstein et al. (U.S. 20170078383) teaches the background tasks processing role will then process the request to the corresponding file store to retrieve or update the data that is contained. The client device will be updated of the status of these background tasks asynchronously by the background tasks processing role. In one approach the background processing role processes the request, and stores results in the runtime state store (Murstein [0064]). But, Murstein does not teach during execution of the group-based communication browser session module, cause a service worker to send a request for an update, from a group-based communication system, for the group-based communication browser session module, wherein the group-based communication system facilitates communication between validated users associated with the group-based communication system; receive, via the service worker, the update for the group-based communication browser session module during operation of the group-based communication browser session module; cache the update via the service worker; and after caching the update, restart the group-based communication browser session module, wherein restarting the group-based communication browser session module comprises updating at least a portion of the group-based communication browser session module to provide the update for display to one or more of the validated; wherein the service worker comprises a script run in a background process, and wherein the service worker operates independently of operations of the group-based communication browser session module as claimed. Barretto et al. (U.S. 20200021650) teaches a user is able to manipulate content directly in a local folder (synchronization folder) while a background process monitors the local folder for changes and synchronizes those changes to the cloud storage. The background process can also identify content that has been updated and synchronize those changes to the local folder (Barretto [0072]). But, Barretto does not teach during execution of the group-based communication browser session module, cause a service worker to send a request for an update, from a group-based communication system, for the group-based communication browser session module, wherein the group-based communication system facilitates communication between validated users associated with the group-based communication system; receive, via the service worker, the update for the group-based communication browser session module during operation of the group-based communication browser session module; cache the update via the service worker; and after caching the update, restart the group-based communication browser session module, wherein restarting the group-based communication browser session module comprises updating at least a portion of the group-based communication browser session module to provide the update for display to one or more of the validated; wherein the service worker comprises a script run in a background process, and wherein the service worker operates independently of operations of the group-based communication browser session module as claimed. The same reasoning applies to claims 8 and 15. Accordingly, claims 1, 3-8, 10-15, 17-23 are allowed.
4. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                               Conclusions
5. Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN DAI T TRUONG whose telephone number is (571)272-7959. The examiner can normally be reached on Monday-Friday 7:00 Am to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) athttp://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN DAI T TRUONG/          Primary Examiner, Art Unit 2452                                                                                                                                                                                              



























WO 2019134323 A1 teaches a background resident process that continuously scans the tasks that have not been marked, completes the request to the task scheduling system, and requests the latest status and updates to In the base data store;
Baek (U.S. 20210089963: a background process monitors the local collection for changes and synchronizes those changes to content management system 106. Conversely, the background process can identify content items that have been updated at content management system 106 and synchronize those changes to the local collection Baek [0036])
Kinney Jr. et al. (U.S. 10,303,663) receiving the request to update the file system and said storing the one or more log records in the local file system change log are performed as part of one or more foreground processing threads (claim 22)
Demaris et al. (U.S. 20200210383) (client software that is integrated with an existing content management application such that a user is able to manipulate content directly in a local folder (synchronization folder 750) while a background process monitors the local folder for changes and synchronizes those changes to the cloud storage. In other implementations, the background process can also identify content that has been updated and synchronize those changes to the local folder. The synchronization client application 702 can be configured to provide notifications of synchronization operations in some implementations: Baek [0063]).

8. (Currently Amended) A computer-program product for background loading data, the computer-program product comprising at least one non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising an executable portion configured to: execute a group-based communication browser session module stored in at least one memory; during execution of the group-based communication browser session module, cause a service worker to send a request for an update, from a group-based communication system, for the group-based communication browser session module, wherein the group-based communication system facilitates communication between wherein the service worker comprises a script run in a background process, and wherein the service worker operates independently of operations of the group-based communication browser session module.